Warner, J.,
dissenting.
In my judgment, the Superior Court had jurisdiction to hear and determine this cause under the provisions of the third section of the fifth article of the Constitution of 1868, and that the seventh paragraph of the seventeenth section of said fifth article does not defeat or deprive the Court of that jurisdiction.
The evidence in the record is quite sufficient to sustain the verdict. The facts of the ease should be viewed and considered from the standpoint which the parties occupied at the time the contract was made rather than at the time of the trial. Arnold made the trade with Trice with a full knowledge of the then present status of the slave, as well as to what would be his probable future status. Indeed, he took the risk, and if, as one of the witnesses state, he said “he was a fool for making the trade,” no one is to blame for his folly but himself, and he should now be content to abide the result. If his “foresights” were not as good as his “hindsights” in regard to the value of slave property, that was his misfortune, for which the Courts cannot grant relief. In the absence of fraud, Courts do not interfere with the contracts of parties] or relieve them from the consequences of their own folly, but should require them in good faith to perform them, as I think the jury have done in this case. I am therefore of the opinion that the judgment of the Court below should be ffirmed.